DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 08/27/2021, in which, claims 1-10, are pending. Claim 1 is independent. Claims 2-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto USPAP (20200270090).

Referring to claim 1, Matsumoto teaches a medium feeding device ([300 of fig 1), comprising: a medium mounting section ([302 of fig 2]) onto which a medium to be fed is mounted; ([the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302] i.e. medium  mounting section]), a feeding unit ([300 of fig 2]) that feeds the medium mounted on the medium mounting section ([302 of fig 2]); and
 a supporting member ([302 of fig 2]) that supports an end in a width direction of the medium mounted on the medium mounting section ([302 of fig 2]) and that supports the medium at a higher position than the medium mounting section ([302 of fig 2]) in a direction of loading of the medium, the width direction being a direction crossing a feed direction, ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 2, Matsumoto teaches a medium feeding device ([300 of fig 1]), wherein the supporting member is provided on both sides in the width direction. ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 3, Matsumoto teaches a medium feeding device ([300 of fig 1), wherein a supporting surface of the supporting member that supports the medium becomes higher in the direction of loading of the medium outward in the width direction. ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 4, Matsumoto teaches a medium feeding device ([300 of fig 1), wherein a height of the supporting surface in the direction of loading from the medium mounting section is greater upstream than downstream in the feed direction. ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 5, Matsumoto teaches a medium feeding device ([300 of fig 1), further comprising: a feed roller constituting the feeding unit (300 of fig 1); 
a separating roller that nips the medium with the feed roller and that separates the medium; ([the original G stacked on the original tray 302 is fed by the pick-up roller 401 which is a sheet (paper) feeding portion and then is separated one by one by the separation roller pair 402] see 022); and 
a mounting surface of the medium mounting section onto which the medium is mounted, [0025] The original discharge tray 303 includes a stacking surface 100 and a pair of stacking ribs 101 which are provided at opposite end portions of the stacking surface 100 with respect to a widthwise direction Y and which project upward from the stacking surface]), wherein when seen from an angle parallel with the width direction, a straight line parallel to the mounting surface and passing through a nip position between the feed roller ([300 of fig 1) and the separating roller ([302 of fig 1]) ]crosses a downstream part of the supporting surface in the feed direction, and an upstream part of the supporting surface in the feed direction is at a higher position than the straight line in the direction of loading, ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 6, Matsumoto teaches a medium feeding device ([300 of fig 1), wherein the supporting member includes an edge regulating surface that regulates an edge position of the medium in the width direction, and the edge regulating surface forms a shape that tapers to a center in the width direction toward upstream of the feed direction. ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 7, Matsumoto teaches a medium feeding device ([300 of fig 1), wherein an edge guide that regulates an edge position of the medium in the width direction is configured to move in the width direction, and the supporting member is configured to be attached to and detached from the edge guide ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 8, Matsumoto teaches a medium feeding device ([300 of fig 1), further comprising a holding section that presses the medium against the medium mounting section at a location closer to a center location of the medium than the supporting member in the width direction, ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 9, Matsumoto teaches image reading apparatus ([300 of fig 1), comprising: a reading unit that reads a surface of a medium; and the medium feeding device, the medium feeding device being configured to feed the medium toward the reading unit. ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 10, Matsumoto teaches image reading apparatus ([300 of fig 1), further comprising: a medium receiving section that receives the medium ejected after being subjected to reading by the reading unit; ([a discharging portion 303 configured to discharge the original read by said reading portion, see 0024-0025]);  and
 a receiving member that receives an end in the width direction of the medium ejected onto the medium receiving section and that receives the medium at a higher position than the medium receiving section in a direction of stacking of the medium on the medium receiving section, ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]i.e. a receiving member]).

Referring to claim 11, Matsumoto teaches image reading apparatus ([300 of fig 1), wherein the receiving member is provided on both sides in the width direction, ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Referring to claim 12, Matsumoto teaches image reading apparatus ([300 of fig 1), wherein a receiving surface of the receiving member that receives the medium becomes higher in the direction of stacking outward in the width direction, ([as discussed in [0017] the image reading apparatus 201 the image reading apparatus 201 includes, as shown in FIGS. 2 and 3, an automatic document (original) feeder (ADF) 300 for feeding an original G stacked on an original tray 302]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677